DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant’s AFCP 2.0 Amendment
Acknowledgment is made of applicant’s AFCP 2.0 amendment, filed 10 February 2022.  The changes therein and corresponding remarks have been considered, and the amendment has been entered.
It appears that claim 8 is erroneously indicated as “cancelled” and thus it is treated as --currently amended--.  See the examiner’s amendment below.
No claims have been newly cancelled or added via the amendment.  Therefore, claims 1-3, 6-17, 19-20 and 74-75 remain pending in the application.  


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
claim 8, the status of the claim has been corrected as --currently amended-- (see the examiner’s note above).


Allowable Subject Matter
Claims 1-3, 6-17, 19-20 and 74-75 are allowed.
The record of the prosecution as a whole makes clear the reasons for allowance.  See, for instance, the specific details of the applicant’s claim amendments and corresponding arguments/ comments in Remarks (particularly at the bottom of page 10 through page 11), filed 10 February 2022.  See also the previous Office action dated 09 July 2021 (particularly pages 12-14).
The applicant’s amendment has overcome the previous 35 USC 112 rejections and the previous 35 USC 102 rejections based on the Fasoli reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached at 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824